Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The combination of both dependent claim 8 plus dependent claim 9 would be allowable over the prior art of record together with all of the limitation of the base claim and any intervening claims. 
Response to the applicant’s arguments 
The 35 U.S.C. sec. 101 rejection is withdrawn. 
The applicant states that no reference discloses or suggests an analyzer to determine a deviation estimated based on a first reconstructed sensor data and a second reconstructed sensor data with the deviation being a first reconstructed sensor data and a first collected sensor data from the first sensor. 
The reconstructed sensor data is identified in the applicant’s specification as originally filed as in paragraph 39 of the published patent application as an apparatus that generates a reconstructed sensor data based on the sensor data from one of the sensors 202-304. 
Thus, the reconstructed sensor data can be 1. Lidar data that is captured and then that is provided in a point cloud as a reconstruction representing the 3d representation of the environment.  See paragraph 21 and 19-20. 
In paragraph 39, the second reconstructed data also can be LIDAR data being captured from the LIDAR sensor at a second time that is provided as a second portion of the LIDAR point cloud representing the 3d environment of the surrounding.  The anomaly detection apparatus 306 is provided with the example extractive decoder 408 to generate reconstructed sensor data based on the contextual fused sensor data representation generated by the dimensionally interleaving encoder 406. For example, the extractive decoder 408 can generate first reconstructed sensor data corresponding to the first collected sensor data from a first one of the sensors 202, 204, 206, 304, and 
Thus the reconstructed data is a point cloud 3d data from the LIDAR sensor. 
The second reconstructed data is another data in a point cloud of 3d data from the LIDAR sensor at a second time.
These two are compared. When there is a change or deviation this can be evidence of an abnormality. 
Turning now to the reference, Herbach discloses LIDAR and RADAR data. These are the same sensors that the applicant uses. 
Herbach discloses that there is a problem with rendering the 3d point cloud from the LIDAR sensors. This is the same reconstruction of data that the applicant is using. 
The terms that is used in Herbach is that the autonomous vehicle is ignoring “…at least one high level polygonal or polyhedral representation of an object in the vicinity that obstructs the trajectory [of the vehicle]”.  See col. 1, line 50-67.
Therefore, this ignoring of an object in the 3d point cloud “reconstructed data” from the lidar sensor is an abnormality and is an analyzer to determine a deviation estimated based on a first reconstructed sensor data and a second reconstructed sensor data with the deviation being a first reconstructed sensor data and a first collected sensor data from the first sensor.  
The first reconstructed sensor data is the vehicle detecting the object.

    PNG
    media_image1.png
    859
    658
    media_image1.png
    Greyscale
However, later the second reconstructed sensor data is that the vehicle is not able to 

    PNG
    media_image2.png
    926
    625
    media_image2.png
    Greyscale


On page 3, the applicant states that the reference does not disclose or suggest “generating based on a contextual fused sensor data representation of the first collected sensor data and the second collected sensor data”. 
The office does not agree.
Herbach discloses many sensor which are combined or fused.  Se FIG. 16, where the av has 1. A GPS device, 2. IMU, 3. Radar, 4, LIDAR, 5. Camera, 6, image and sensor data being used as block 1630-1634. 
The applicant also argues against the phrase type as being definite. 
The office suggests an amendment to recite that the first sensor is different than the second sensor. This would overcome the 112 issue. 
The phrase sensor is clear and definite. 
However, it is not understood how the applicant can claim that a sensor type is definite.   Is this something that is like a sensor but that is not a sensor.  For example, an index in a memory or that is input by a user can be a sensor type that is referred to but that is not measuring anything. The claim is vague and indefinite. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

This instant filing date is 12-28-18. 
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of International Patent Application Pub. No.  WO 2018126067 A1 to Yang filed in 2017 (hereinafter “Yang”). 


Herbach discloses “1. An apparatus to detect an anomaly based on heterogeneous sensor data of an autonomous vehicle, the apparatus comprising: (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly);

    PNG
    media_image3.png
    811
    672
    media_image3.png
    Greyscale

a sensor data interface to obtain first collected sensor data from a first sensor and second collected sensor data from a second sensor, the first sensor of a first sensor type different than a second sensor type of the second sensor;  (see FIG. 16 where the AV 1600 has sensors 1604 including a radar, lidar, IMU, GPS, camera and sensor fusion algorithm 1650)
Herbach is silent as to but Yang teaches “…a multimodal encoder to generate first encoded sensor data based on the first collected sensor data and second encoded sensor data based on the second collected sensor data;  (see claim 1 where the LIDAR high definition map that is captured by the sensors on the av is provided and coordinates are encoded of an entity in relation to a coordinate point and this is compressed and then can be called up for a request and the compressed codes for the geographical region can be provided; see paragraph 28-31, 37 and 41-44 where the sensor can be LIDAR sensor data and in paragraph 64 IMU, GPS, camera data LIDAR data and navigation data and this is stored on the hd map)
a dimensionally interleaving encoder to generate a contextual fused sensor data representation of the first and second collected sensor data based on the first and second encoded sensor data;  (see paragraph 90-98, 99-109 where the HD map also has other captured sensor information including information about the lanes of the road, and spaces to move in an emergency or hints for coordinate in the x, y, x for an entity)
an extractive decoder to generate first reconstructed sensor data and second reconstructed sensor data based on the contextual fused sensor data representation; (see paragraph 110-120 where the AV can enter a location and access the HD map and compressed codes for that region and an identification of the objects  (a) the first reconstructed sensor data, and (b) (see paragraph 134-137 where a reconstruction error that is acceptable is noted and not acceptable)
Herbach discloses “…an extractive deviation distribution analyzer to determine a deviation estimation based on the first reconstructed sensor data and the second reconstructed sensor data, the deviation estimation representative of a deviation between: (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle and look at the sensor data that is stuck to formulate the new trajectory 1090 and to override the incorrect action in av 1010; see col. 16, lines 15 to 44; see col. 25, lines 45 to 51 where the new speed may be provided by the assistance center). 
….the first collected sensor data from the first sensor; and(see Col. 19, lines 4 to 35 and col. 22, lines 20 to 37 where the data is communicated to the expert system continuously so the expert system can provide a new trajectory; expert 1710 may be a human or computer component in col. 32, line 45 to 47; see col. 17, where additional data is provided to the center 520 and in FIG. 10 ) (See computing device 600 that includes a remote driving assistance algorithm 626 and that communicates with output devices 642; see FIG. 4 where the control center communicates with the 
an anomaly detector to detect an anomaly in the deviation estimation, the anomaly indicative of an error associated with the first sensor. (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle and look at the sensor data that is stuck to formulate the new trajectory 1090 and to override the incorrect action in av 1010; see col. 16, lines 15 to 44; see col. 25, lines 45 to 51 where the new speed may be provided by the assistance center); (see Col. 19, lines 4 to 35 and col. 22, lines 20 to 37 where the data is communicated to the expert system continuously so the expert system can provide a new trajectory; expert 1710 may be a human or computer component in col. 32, line 45 to 47; see col. 17, where additional data is provided to the center 520 and in FIG. 10 ) (FIG. 10, element 1022 where the av is stuck, see element 1024 where the center connects to the av 1010; see element 1044 where data is exchanged and in block 1056 a new proposed trajectory is provided and then confirmed and then implemented in block 1090)


Herbach discloses “2.    The apparatus as defined in claim 1, wherein the first sensor is a visible light camera and the second sensor is a Light Detection and Ranging (LIDAR) sensor”. (see col. 28, lines 10 to 57)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of International Patent Application Pub. No.  WO 2018126067 A1 to Yang filed in 2017 (hereinafter “Yang”) and in view of United States Patent Application Pub. No.: US 2018/0257661 A1 to Kroop. 

Herbach is silent but Kroop teaches “3.    The apparatus as defined in claim 1, wherein the anomaly detector is further to determine confidence scores representative of confidence levels of reliabilities of the first and second collected sensor data”.  (see paragraph 63-67 and 67-74 where an anomaly can be detected with a sensor and a request for tele assistance can be provided and see paragraph 73 where between the LIDAR and the RADAR data the radar is considered poor and the LIDAR is considered better and the LIDAR sensor data is prioritized over the other sensor data);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KROOP with the disclosure of HERBACH since KROOP teaches that a LIDAR and RADAR device can capture sensor data.  However, an error may be indicated.  An occlusion may occur and a 3D point cloud cannot be rendered.  At any given time, the SDV 310 can detect an anomaly--such as an indeterminate object or an issue with a sensor--and query a backend teleassistance system to resolve the anomaly.  While operating the SDV 100, the control system 120 can detect an anomaly in the live sensor view (502). For example, an occlusion (503), or an object anomaly, such as an indeterminate object (504) may be causing an issue and the features cannot be detected reliably. Based on the detected anomaly, the control system 120 can generate a teleassistance inquiry 143 for transmission to a backend teleassistance system 265 over one or more networks 260 (505). In certain implementations, the control system 120 can parse the sensor data 115 to determine a .  

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of International Patent Application Pub. No.  WO 2018126067 A1 to Yang filed in 2017 (hereinafter “Yang”) and in view of Kroop. 

Herbach is silent but Kroop teaches “4.    The apparatus as defined in claim 1, wherein the anomaly detector is to generate an anomaly notification based on the detected anomaly, the anomaly notification to include at least one of: (a) an identifier of the first collected sensor data, (b) a sensor identifier of the first sensor, or (c) a confidence score representative of a confidence level of reliability corresponding to the first sensor”. (see paragraph 63-67 and 67-74 where an 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KROOP with the disclosure of HERBACH since KROOP teaches that a LIDAR and RADAR device can capture sensor data.  However, an error may be indicated.  An occlusion may occur and a 3D point cloud cannot be rendered.  At any given time, the SDV 310 can detect an anomaly--such as an indeterminate object or an issue with a sensor--and query a backend teleassistance system to resolve the anomaly.  While operating the SDV 100, the control system 120 can detect an anomaly in the live sensor view (502). For example, an occlusion (503), or an object anomaly, such as an indeterminate object (504) may be causing an issue and the features cannot be detected reliably. Based on the detected anomaly, the control system 120 can generate a teleassistance inquiry 143 for transmission to a backend teleassistance system 265 over one or more networks 260 (505). In certain implementations, the control system 120 can parse the sensor data 115 to determine a particular sensor and/or a particular portion or view field of the sensor data 115 in includes the detected anomaly (507). Additionally or alternatively, the control system 120 can prioritize the sensor data type based on the detection anomaly (509). As an example, for object anomalies, the control system 120 can prioritize image data as opposed to LIDAR data or radar data for transmission to the teleassistance system 265. As another example, for detection anomalies (e.g., an occlusion), the control system 

Herbach is silent but Kroop teaches “5.    The apparatus as defined in claim 1, further including a scene analyzer to adjust operation of the autonomous vehicle based on the detected anomaly. (see paragraph 73 where in FIG. 5A, the control system 120 can analyze a live sensor view of the SDV 100 in order to autonomously operate the SDV 100 along a given route 139 (500). While operating the SDV 100, the control system 120 can detect an anomaly in the live sensor view (502). As described herein, the anomaly can comprise at least one of a detection anomaly, such as an occlusion (503), or an object anomaly, such as an indeterminate object (504). Based on the detected anomaly, the control system 120 can generate a teleassistance inquiry 143 for transmission to a backend teleassistance system 265 over one or more networks 260 (505). In certain implementations, the control system 120 can parse the sensor data 115 to determine a particular sensor and/or a particular portion or view field of the sensor data 115 in includes the detected anomaly (507). Additionally or alternatively, the control system 120 can prioritize the sensor data type based on the detection anomaly (509). As an example, for object anomalies, the control system 120 can prioritize image data as opposed to LIDAR data or radar data for transmission to the teleassistance system 265. As another example, for detection anomalies (e.g., an occlusion), the control system 120 can prioritize LIDAR data over image data.);


 “6.    The apparatus as defined in claim 5, wherein the scene analyzer is to adjust operation of the autonomous vehicle by replacing the first collected sensor data with the second collected sensor data. (see paragraph 63-67 and 67-74 where an anomaly can be detected with a sensor and a request for tele assistance can be provided and see paragraph 73 where between the LIDAR and the RADAR data the radar is considered poor and the LIDAR is considered better and the LIDAR sensor data is prioritized over the other sensor data);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KROOP with the disclosure of HERBACH since KROOP teaches that a LIDAR and RADAR device can capture sensor data.  However, an error may be indicated.  An occlusion may occur and a 3D point cloud cannot be rendered.  At any given time, the SDV 310 can detect an anomaly--such as an indeterminate object or an issue with a sensor--and query a backend teleassistance system to resolve the anomaly.  While operating the SDV 100, the control system 120 can detect an anomaly in the live sensor view (502). For example, an occlusion (503), or an object anomaly, such as an indeterminate object (504) may be causing an issue and the features cannot be detected reliably. Based on the detected anomaly, the control system 120 can generate a teleassistance inquiry 143 for transmission to a backend teleassistance system 265 over one or more networks 260 (505). In certain implementations, the control system 120 can parse the sensor data 115 to determine a particular sensor and/or a particular portion or view field of the sensor data 115 in includes the detected anomaly (507). Additionally or alternatively, the control system 120 can prioritize the sensor data type based on the detection anomaly (509). As an 

Herbach is silent but Kroop teaches “7.    The apparatus as defined in claim 6, wherein the scene analyzer is to select the second collected sensor data to replace the first collected sensor data based on a confidence score representative of a confidence level of reliability corresponding to the second sensor. (see paragraph 63-67 and 67-74 where an anomaly can be detected with a sensor and a request for tele assistance can be provided and see paragraph 73 where between the LIDAR and the RADAR data the radar is considered poor and the LIDAR is considered better and the LIDAR sensor data is prioritized over the other sensor data);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KROOP with the disclosure of HERBACH since KROOP teaches that a LIDAR and RADAR device can capture sensor data.  However, an error may be indicated.  An occlusion may occur and a 3D point cloud cannot be rendered.  At any given time, the SDV 310 can detect an anomaly--such as an indeterminate object or an issue with a sensor--and query a backend teleassistance system to resolve the anomaly.  While operating the SDV 100, the control system 120 .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of International Patent Application Pub. No.  WO 2018126067 A1 to Yang filed in 2017 (hereinafter “Yang”) and in view of NPL,  Maddern, Will, et al., Real-time probabilistic fusion of sparse 3D LIDAR and dense stereo, 2016 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS), Daejeon Convention Center, October 9-14, 2016, Daejeon, Korea (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7759342)
(2016)(hereinafter “Maddern”). 

    PNG
    media_image4.png
    356
    999
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    469
    685
    media_image5.png
    Greyscale

…8.    The apparatus as defined in claim 1, wherein the anomaly detector is to detect the anomaly in the deviation estimation based on a threshold being satisfied by the deviation between: (a) the first reconstructed sensor data, and (b) the first collected sensor data from the first sensor.  (see p. 2184-2187 where a sample image is compared using stereo images and LIDAR images for uncertainty information and by using a pyramid interpolation of the images to compute a single disparity computation and when there is a missing value this is added by an interpolation operation; see also table II where the LIDAR is sometimes more prone to error and the camera is sometimes more prone to error and but when combined and using pyramid interpolation to fit in the missing LIDAR from the camera and the missing camera from the LIDAR the error is reduced to 5.91 percent with 99.62 percent density; see also FIG.4 and p. 2183-4) ;
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of MADDERN with the disclosure of HERBACH since MADDERN teaches that a LIDAR and stereo cameras can capture data.  However, an error may be indicated or one may have sparse data or missing data or one is more reliable than the other.  A so called “pyramid interpolation” operation can be provided for data reconstruction.  See page 2184.  Here a disparity or sparse data or missing data can be identified and or an uncertainty value.   Where by in a different level upscale and downscale a missing parameter can be added back in. They borrow data from the upscale or downscale data that is considered possibly more reliable.  Thus, by using a combination of fused LIDAR and CAMERA, and interpolation an improved error rate can result that is about 5.91 percent regardless of the location of the objects. This provides .  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of International Patent Application Pub. No.  WO 2018126067 A1 to Yang filed in 2017 (hereinafter “Yang”). 

Herbach is silent but Yang teaches “…9.    The apparatus as defined in claim 1, further including an aggregator to generate a contextually aggregated sensor data representation based on the first and second encoded sensor data, (see claim 1 where the LIDAR high definition map that is captured by the sensors on the av is provided and coordinates are encoded of an entity in relation to a coordinate point and this is compressed and then can be called up for a request and the compressed codes for the geographical region can be provided; see paragraph 28-31, 37 and 41-44 where the sensor can be LIDAR sensor data and in paragraph 64 IMU, GPS, camera data LIDAR data and navigation data and this is stored on the hd map) the dimensionally interleaving encoder to generate the contextual fused sensor data representation based on the first and second encoded sensor data as represented in the contextually aggregated sensor data representation”. (see paragraph 90-98, 99-109 where the HD map also has other captured sensor information  ; (see paragraph 110-120 where the AV can enter a location and access the HD map and compressed codes for that region and an identification of the objects and the predictions of how the objects move; see claim 1-9 and paragraph 30-31) ;
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of YANG with the disclosure of HERBACH since YANG teaches that a LIDAR and RADAR device can form a 3D point cloud.  From this point cloud additional information can be provided and added to formulate an HD map. An Autonomous vehicle that enters a geographic area can send a request and receive compression codes for the geographical region. These can provide hints about where the objects are located in an x, y and z coordinates and the AV can understand the positioning of objects that are over 100 meters away from it which cannot be captured with the LIDAR map. This can provide a highly accurate map for a vehicle that includes range and is superior to a point cloud LIDAR map alone. This can also be uploaded as a compressed file that is downloaded in a very rapid manner for storage and transmission purposes.     See paragraphs 1-9 and claims 1-19 and FIG. 9a and b of  YANG.  

    PNG
    media_image6.png
    979
    780
    media_image6.png
    Greyscale

“10.    The apparatus as defined in claim 1, wherein the first collected sensor data and the second collected sensor data are of a multi-dimensional format”. (see FIG. 9a where the object is identified and recorded in the HD map as a stop sign 950 but then an origin point is drawn and an x coordinate distance is provided from the captured stop sign as 962 and a y coordinates as 964 for the geographic regions 600a-b and where the z coordinates are provided as 966 and this can all be called up by the AV in addition to the LIDAR, and image data; see paragraph 60-31 and claims 1-9 and FIG. 5);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of YANG with the disclosure of HERBACH since YANG teaches that a LIDAR and RADAR device can form a 3D point cloud.  From this point cloud additional information can be provided and added to formulate an HD map. An Autonomous vehicle that enters a geographic area can send a request and receive compression codes for the geographical region. These can provide hints about where the objects are located in an x, y and z coordinates and the AV can understand the positioning of objects that are over 100 meters away from it which cannot be captured with the LIDAR map. This can provide a highly accurate map for a vehicle that includes range and is superior to a point cloud LIDAR map alone. This can also be uploaded as a compressed file that is downloaded in a very rapid manner for storage and transmission purposes.     See paragraphs 1-9 and claims 1-19 and FIG. 9a and b of  YANG.  

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of International Patent Application Pub. No.  WO 2018126067 A1 to Yang filed in 2017 (hereinafter “Yang”). 

In regard to claim 11, and 21, Herbach discloses “11.    A non-transitory computer-readable storage medium comprising instructions that, when executed, cause at least one processor to at least: (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly);

    PNG
    media_image3.png
    811
    672
    media_image3.png
    Greyscale


obtain first collected sensor data from a first sensor and second collected sensor data from a second sensor, the first sensor of a first sensor type different than a second sensor type of the second sensor; (see FIG. 16 where the AV 1600 has sensors 1604 including a radar, lidar, IMU, GPS, camera and sensor fusion algorithm 1650)

Herbach is silent as to but Yang teaches “…generate first encoded sensor data based on the first collected sensor data and second encoded sensor data based on the second collected sensor data; (see claim 1 where the LIDAR high definition map that is captured by the sensors on the av is provided and coordinates are encoded of an entity in relation to a coordinate point and this is compressed and then can be called up for a request and the compressed codes for the geographical region can be provided; see paragraph 28-31, 37 and 41-44 where the sensor can be LIDAR sensor data and in paragraph 64 IMU, GPS, camera data LIDAR data and navigation data and this is stored on the hd map)
generate a contextual fused sensor data representation of the first and second collected sensor data based on the first and second encoded sensor data; (see paragraph 90-98, 99-109 where the HD map also has other captured sensor information including information about the lanes of the road, and spaces to move in an emergency or hints for coordinate in the x, y, x for an entity)
generate first reconstructed sensor data and second reconstructed sensor data based on the contextual fused sensor data representation; (see paragraph 110-120 where the AV can enter a location and access the HD map and compressed codes for that region and an identification of the objects and the predictions of how the objects move; see claim 1-9 and paragraph 30-31)…. (a) the first reconstructed sensor data, and (b) (see paragraph 134-137 where a reconstruction error that is acceptable is noted and not acceptable)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of YANG with the disclosure of HERBACH since YANG teaches that a LIDAR and RADAR device can form a 3D point cloud.  From this point cloud additional information can be provided and added to formulate an HD map. An Autonomous vehicle that enters a geographic area can send a request and receive compression codes for the geographical region. These can provide hints about where the objects are located in an x, y and z coordinates and the AV can understand the positioning of objects that are over 100 meters away from it which cannot be captured with the LIDAR map. This can provide a highly accurate map for a vehicle that includes range and is superior to a point cloud LIDAR map alone. This can also be uploaded as a compressed file that is downloaded in a very rapid manner for storage and transmission purposes.     See paragraphs 1-9 and claims 1-19 and FIG. 9a and b of  YANG.  

 “…determine a deviation estimation based on the first reconstructed sensor data and the second reconstructed sensor data, the deviation estimation representative of a deviation between:  …(b) the first collected sensor data from the first sensor; and (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle and look at the sensor data that is stuck to formulate the new trajectory 1090 and to override the incorrect action in av 1010; see col. 16, lines 15 to 44; see col. 25, lines 45 to 51 where the new speed may be provided by the assistance center). (see Col. 19, lines 4 to 35 and col. 22, lines 20 to 37 where the data is communicated to the expert system continuously so the expert system can provide a new trajectory; expert 1710 may be a human or computer component in col. 32, line 45 to 47; see col. 17, where additional data is provided to the center 520 and in FIG. 10 ) (See computing device 600 that includes a remote driving assistance algorithm 626 and that communicates with output devices 642; see FIG. 4 where the control center communicates with the vehicles 101; see paragraph 59 where the remote system manager 208 provides a command to stop the vehicle 101 by sending it to the vehicle processor 212; see paragraph 18-20 where the service 101 is provided from the control center 102 to the multiple vehicles via a multiple vehicle subscription).
detect an anomaly in the deviation estimation, the anomaly indicative of an error associated with the first sensor”. (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle and look at the sensor data that is stuck to formulate the new trajectory 1090 and to override the incorrect action in av 1010; see col. 16, lines 15 to 44; see col. 25, lines 45 to 51 where the new speed may be provided by the assistance center); (see Col. 19, lines 4 to 35 and col. 22, lines 20 to 37 where the data is communicated to the expert system continuously so the expert system can provide a new trajectory; expert 1710 may be a human or computer component in col. 32, line 45 to 47; see col. 17, where additional data is provided to the center 520 and in FIG. 10 ) (FIG. 10, element 1022 where the av is stuck, see element 1024 where the center connects to the av 1010; see element 1044 where data is exchanged and in block 1056 a new proposed trajectory is provided and then confirmed and then implemented in block 1090)
In regard to claim 12 and 22, Herbach discloses “12.    The non-transitory computer-readable storage medium as defined in claim 11, wherein the first sensor is a visible light camera and the second sensor is a Light Detection and Ranging (LIDAR) sensor. (see col. 28, lines 10 to 57);
Claims 13-17 and 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of International Patent Application Pub. No.  WO 2018126067 A1 to Yang filed in 2017 (hereinafter “Yang”) and in view of United States Patent Application Pub. No.: US 2018/0257661 A1 to Kroop. 

In regard to claim 13 and 23, Herbach is silent but Kroop teaches “13.    The non-transitory computer-readable storage medium as defined in claim 11, wherein the instructions are further to cause the at least one processor to determine confidence scores representative of confidence levels of reliabilities of the first and second collected sensor data ”.  (see paragraph 63-67 and 67-74 where an anomaly can be detected with a sensor and a request for tele assistance can be provided and see paragraph 73 where between the LIDAR and the RADAR data the radar is considered poor and the LIDAR is considered better and the LIDAR sensor data is prioritized over the other sensor data)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KROOP with the disclosure of HERBACH since KROOP teaches that a LIDAR and RADAR device can capture sensor data.  However, an error may be indicated.  An occlusion may occur and a 3D point cloud cannot be rendered.  At any given time, the SDV 310 can detect an anomaly--such as an indeterminate object or an issue with a sensor--and query a backend teleassistance 

In regard to claim 14 and 24, Herbach is silent but Kroop teaches “14.    The non-transitory computer-readable storage medium as defined in claim 11, wherein the instructions are further to cause the at least one processor to generate an anomaly notification based on the detected anomaly, the anomaly notification to include at least one of: (a) an identifier of the first collected sensor data, (b) a sensor identifier of the first sensor, or (c) a confidence score representative of a confidence level of reliability corresponding to the first sensor ”. (see paragraph 63-67 and 67-74 where an anomaly can be detected with a sensor and a request for tele assistance can be provided and see paragraph 73 where between the LIDAR and the RADAR data the radar is considered poor and the LIDAR is considered better and the LIDAR sensor data is prioritized over the other sensor data);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KROOP with the disclosure of HERBACH since KROOP teaches that a LIDAR and RADAR device can capture sensor data.  However, an error may be indicated.  An occlusion may occur and a 3D point cloud cannot be rendered.  At any given time, the SDV 310 can detect an anomaly--such as an indeterminate object or an issue with a sensor--and query a backend teleassistance system to resolve the anomaly.  While operating the SDV 100, the control system 120 can detect an anomaly in the live sensor view (502). For example, an occlusion (503), or an object anomaly, such as an indeterminate object (504) may be causing an issue and the features cannot be detected reliably. Based on the detected anomaly, the control system 120 can generate a teleassistance inquiry 143 for transmission to a backend teleassistance system 265 over one or more networks 260 (505). In certain implementations, the control system 120 can parse the sensor data 115 to determine a particular sensor and/or a particular portion or view field of the sensor data 115 in includes the detected anomaly (507). Additionally or alternatively, the control system 120 can prioritize the sensor data type based on the detection anomaly (509). As an example, for object anomalies, the control system 120 can prioritize image data as 

In regard to claim 15 and claim 25, Herbach is silent but Kroop teaches “15.    The non-transitory computer-readable storage medium as defined in claim 11, wherein the instructions are further to cause the at least one processor to adjust operation of an autonomous vehicle based on the detected anomaly. (see paragraph 73 where in FIG. 5A, the control system 120 can analyze a live sensor view of the SDV 100 in order to autonomously operate the SDV 100 along a given route 139 (500). While operating the SDV 100, the control system 120 can detect an anomaly in the live sensor view (502). As described herein, the anomaly can comprise at least one of a detection anomaly, such as an occlusion (503), or an object anomaly, such as an indeterminate object (504). Based on the detected anomaly, the control system 120 can generate a teleassistance inquiry 143 for transmission to a backend teleassistance system 265 over one or more networks 260 (505). In certain implementations, the control system 120 can parse the sensor data 115 to determine a particular sensor and/or a particular portion or view field of the sensor data 115 in includes the detected anomaly (507). Additionally or alternatively, the control system 120 can prioritize the sensor data type based on the detection anomaly (509). As an example, for object anomalies, the control .);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KROOP with the disclosure of HERBACH since KROOP teaches that a LIDAR and RADAR device can capture sensor data.  However, an error may be indicated.  An occlusion may occur and a 3D point cloud cannot be rendered.  At any given time, the SDV 310 can detect an anomaly--such as an indeterminate object or an issue with a sensor--and query a backend teleassistance system to resolve the anomaly.  While operating the SDV 100, the control system 120 can detect an anomaly in the live sensor view (502). For example, an occlusion (503), or an object anomaly, such as an indeterminate object (504) may be causing an issue and the features cannot be detected reliably. Based on the detected anomaly, the control system 120 can generate a teleassistance inquiry 143 for transmission to a backend teleassistance system 265 over one or more networks 260 (505). In certain implementations, the control system 120 can parse the sensor data 115 to determine a particular sensor and/or a particular portion or view field of the sensor data 115 in includes the detected anomaly (507). Additionally or alternatively, the control system 120 can prioritize the sensor data type based on the detection anomaly (509). As an example, for object anomalies, the control system 120 can prioritize image data as opposed to LIDAR data or radar data for transmission to the teleassistance system 265. As another example, for detection anomalies (e.g., an occlusion), the control system 

In regard to claim 16 and 26, Kroop teaches “…16.    The non-transitory computer-readable storage medium as defined in claim 15, wherein the instructions are to cause the at least one processor to adjust operation of the autonomous vehicle by replacing the first collected sensor data with the second collected sensor data. (see paragraph 63-67 and 67-74 where an anomaly can be detected with a sensor and a request for tele assistance can be provided and see paragraph 73 where between the LIDAR and the RADAR data the radar is considered poor and the LIDAR is considered better and the LIDAR sensor data is prioritized over the other sensor data);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KROOP with the disclosure of HERBACH since KROOP teaches that a LIDAR and RADAR device can capture sensor data.  However, an error may be indicated.  An occlusion may occur and a 3D point cloud cannot be rendered.  At any given time, the SDV 310 can detect an anomaly--such as an indeterminate object or an issue with a sensor--and query a backend teleassistance system to resolve the anomaly.  While operating the SDV 100, the control system 120 can detect an anomaly in the live sensor view (502). For example, an occlusion (503), or an object anomaly, such as an indeterminate object (504) may be causing an issue and the features cannot be detected reliably. Based on the detected anomaly, the 

In regard to claim 17 and 27, Kroop teaches “…17.    The non-transitory computer-readable storage medium as defined in claim 16, wherein the instructions are to cause the at least one processor to select the second collected sensor data to replace the first collected sensor data based on a confidence score representative of a confidence level of reliability corresponding to the second sensor” (see paragraph 63-67 and 67-74 where an anomaly can be detected with a sensor and a request for tele assistance can be provided and see paragraph 73 where between the LIDAR and the RADAR data the radar is considered poor and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KROOP with the disclosure of HERBACH since KROOP teaches that a LIDAR and RADAR device can capture sensor data.  However, an error may be indicated.  An occlusion may occur and a 3D point cloud cannot be rendered.  At any given time, the SDV 310 can detect an anomaly--such as an indeterminate object or an issue with a sensor--and query a backend teleassistance system to resolve the anomaly.  While operating the SDV 100, the control system 120 can detect an anomaly in the live sensor view (502). For example, an occlusion (503), or an object anomaly, such as an indeterminate object (504) may be causing an issue and the features cannot be detected reliably. Based on the detected anomaly, the control system 120 can generate a teleassistance inquiry 143 for transmission to a backend teleassistance system 265 over one or more networks 260 (505). In certain implementations, the control system 120 can parse the sensor data 115 to determine a particular sensor and/or a particular portion or view field of the sensor data 115 in includes the detected anomaly (507). Additionally or alternatively, the control system 120 can prioritize the sensor data type based on the detection anomaly (509). As an example, for object anomalies, the control system 120 can prioritize image data as opposed to LIDAR data or radar data for transmission to the teleassistance system 265. As another example, for detection anomalies (e.g., an occlusion), the control system 120 can prioritize LIDAR data over image data.  This can provide that only correct or .  

Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of International Patent Application Pub. No.  WO 2018126067 A1 to Yang filed in 2017 (hereinafter “Yang”) and in view of NPL,  Maddern, Will, et al., Real-time probabilistic fusion of sparse 3D LIDAR and dense stereo, 2016 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS), Daejeon Convention Center, October 9-14, 2016, Daejeon, Korea (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7759342) (2016)(hereinafter “Maddern”). 

In regard to claim 18 and 28, Herbach is silent but Maddern teaches “…18.    The non-transitory computer-readable storage medium as defined in claim 11, wherein the instructions are to cause the at least one processor to detect the anomaly in the deviation estimation based on a threshold being satisfied by the deviation between: (a) the first reconstructed sensor data, and (b) the first collected sensor data from the first sensor. (see p. 2184-2187 where a sample image is compared using stereo images and LIDAR images for uncertainty information and by using a pyramid interpolation of the images to compute a single disparity computation and when 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of MADDERN with the disclosure of HERBACH since MADDERN teaches that a LIDAR and stereo cameras can capture data.  However, an error may be indicated or one may have sparse data or missing data or one is more reliable than the other.  A so called “pyramid interpolation” operation can be provided for data reconstruction.  See page 2184.  Here a disparity or sparse data or missing data can be identified and or an uncertainty value.   Where by in a different level upscale and downscale a missing parameter can be added back in. They borrow data from the upscale or downscale data that is considered possibly more reliable.  Thus, by using a combination of fused LIDAR and CAMERA, and interpolation an improved error rate can result that is about 5.91 percent regardless of the location of the objects. This provides improved accuracy in the foreground or background regardless of the LIDAR or camera.   See p.2184-2187 and the abstract.  

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of International Patent Application Pub. No.  WO 2018126067 A1 to Yang filed in 2017 (hereinafter “Yang”). 

In regard to claim 19 and claim 29, Herbach is silent but Yang teaches “…19.    The non-transitory computer-readable storage medium as defined in claim 11, wherein the instructions are further to cause the at least one processor to generate a contextually aggregated sensor data representation based on the first and second encoded sensor data, (see claim 1 where the LIDAR high definition map that is captured by the sensors on the av is provided and coordinates are encoded of an entity in relation to a coordinate point and this is compressed and then can be called up for a request and the compressed codes for the geographical region can be provided; see paragraph 28-31, 37 and 41-44 where the sensor can be LIDAR sensor data and in paragraph 64 IMU, GPS, camera data LIDAR data and navigation data and this is stored on the hd map)  the contextual fused sensor data representation generated based on the first and second encoded sensor data as represented in the contextually aggregated sensor data representation”. (see paragraph 90-98, 99-109 where the HD map also has other captured sensor information including information about the lanes of the road, and spaces to move in an emergency or hints for coordinate in the x, y, x for an entity) ; (see paragraph 110-120 where the AV can enter a location and access the HD map and compressed codes for that region and an identification of the objects and the predictions of how the objects move; see claim 1-9 and paragraph 30-31) ;


    PNG
    media_image6.png
    979
    780
    media_image6.png
    Greyscale

 “20.    The non-transitory computer-readable storage medium as defined in claim 11, wherein the first collected sensor data and the second collected sensor data are of a multi-dimensional format. ”. (see FIG. 9a where the object is identified and recorded in the HD map as a stop sign 950 but then an origin point is drawn and an x coordinate distance is provided from the captured stop sign as 962 and a y coordinates as 964 for the geographic regions 600a-b and where the z coordinates are provided as 966 and this can all be called up by the AV in addition to the LIDAR, and image data; see paragraph 60-31 and claims 1-9 and FIG. 5);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of YANG with the disclosure of HERBACH since YANG teaches that a LIDAR and RADAR device can form a 3D point cloud.  From this point cloud additional information can be provided and added to formulate an HD map. An Autonomous vehicle that enters a geographic area can send a request and receive compression codes for the geographical region. These can provide hints about where the objects are located in an x, y and z coordinates and the AV can understand the positioning of objects that are over 100 meters away from it which cannot be captured with the LIDAR map. This can provide a highly accurate map for a vehicle that includes range and is superior to a point cloud LIDAR map alone. This can also be uploaded as a compressed file that is downloaded in a very rapid manner for storage and transmission purposes.     See paragraphs 1-9 and claims 1-19 and FIG. 9a and b of YANG.  
Claims 1, 11 and 21 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of International Patent Application Pub. No.  WO 2018126067 A1 to Yang filed in 2017 (hereinafter “Yang”) and in view of NPL, Su, Jiawei, One pixel attack for fooling deep neural neworks (2019)(hereinafter “SU”) 


Herbach discloses “1. An apparatus to detect an anomaly based on heterogeneous sensor data of an autonomous vehicle, the apparatus comprising: (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly);

    PNG
    media_image3.png
    811
    672
    media_image3.png
    Greyscale

a sensor data interface to obtain first collected sensor data from a first sensor and second collected sensor data from a second sensor, the first sensor of a first sensor type different than a second sensor type of the second sensor;  (see FIG. 16 where the AV 1600 has sensors 1604 including a radar, lidar, IMU, GPS, camera and sensor fusion algorithm 1650)
Herbach is silent as to but Yang teaches “…a multimodal encoder to generate first encoded sensor data based on the first collected sensor data and second encoded sensor data based on the second collected sensor data;  (see claim 1 where the LIDAR high definition map that is captured by the sensors on the av is provided and coordinates are encoded of an entity in relation to a coordinate point and this is compressed and then can be called up for a request and the compressed codes for the geographical region can be provided; see paragraph 28-31, 37 and 41-44 where the sensor can be LIDAR sensor data and in paragraph 64 IMU, GPS, camera data LIDAR data and navigation data and this is stored on the hd map)
a dimensionally interleaving encoder to generate a contextual fused sensor data representation of the first and second collected sensor data based on the first and second encoded sensor data;  (see paragraph 90-98, 99-109 where the HD map also has other captured sensor information including information about the lanes of the road, and spaces to move in an emergency or hints for coordinate in the x, y, x for an entity)
an extractive decoder to generate first reconstructed sensor data and second reconstructed sensor data based on the contextual fused sensor data representation; (see paragraph 110-120 where the AV can enter a location and access the HD map and compressed codes for that region and an identification of the objects  (a) the first reconstructed sensor data, and (b) (see paragraph 134-137 where a reconstruction error that is acceptable is noted and not acceptable)
Herbach discloses and also Su teaches “…an extractive deviation distribution analyzer to determine a deviation estimation based on the first reconstructed sensor data and the second reconstructed sensor data, the deviation estimation representative of a deviation between: (a) the first reconstructed sensor data, and (b) ….the first collected sensor data from the first sensor; and an anomaly detector to detect an anomaly in the deviation estimation, the anomaly indicative of an error associated with the first sensor. (see pages 3-5 where a one pixel deviation can be determined as a perturbed modification using a neural network that is trained using an optimization indicating a malicious code inserted into the data where the one to two pixel perturbation is found using a 3 dimensional input space in camera and lidar data)   .
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of SU with the disclosure of HERBACH since SU teaches that a LIDAR, camera, or RADAR device can provide data for a 3D point cloud.  From this data a neural network and VGG16 network and can be used as target image classifiers.  A 79 percent confidence identified a one pixel problem with the captured sensor data.  This can provide an improved robust model to prevent a hacking of the computer system.    See paragraphs 4-9 of Su. 
 
.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 11, 13-19, 21, 23-25, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.   The claims recite a first sensor type different than a second sensor type in claim 1, and 11 and 21. The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).  According to the applicant the sensors may be LIDAR, RADAR, or alternatively an odometer and a GPS or other sensors. See paragraph 27.  It is unclear what is considered one sensor type or another sensor type.  It is possible that this can be mere data corresponding to characteristics of the environment. 
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668